Title: To Thomas Jefferson from Benjamin Henry Latrobe, 29 December 1805
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Washington Decr. 29th. 1805
                  
                  The storm of yesterday prevented my waiting upon you to state, that having done all the business relative to the accounts & design of the public buildings, which can now be done,—it was my wish to return for a short time to my family, from whom I have for the last 3 months been almost entirely separated.—Your note of to day found me just ready to go off by the mail, and as Mr. Lenthall is with me, I have given him the fullest directions respecting the leaks, which I suspect to be of the flashings, & he will attend to them early tomorrow. I made a contract about a week ago with a respectable Man at Alexandria for your pump, and he promised to put it down within a fortnight so that it may be expected in a few days.—Mr. Lenthall has the design for the Case, which will be conformable to the idea in your book. The book he will return to you.
                  I hope to be again in the city in January, probably before the 20th. In the mean time I have waited upon all those Members of congress with whom explanations on the subject of the public buildings seemed likely to be useful,—and find no objections to the necessary appropriations.
                  With the true esteem I am Your faithful hble Servt
                  
                     B Henry Latrobe 
                     
                  
               